Title: From Thomas Jefferson to Nathanael Greene, 24 March 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
In Council March 24th. 1781

I do myself the Honour of inclosing to you some resolutions of General Assembly on the Subject of the Horses procured and to be procured for the 1st and 3d Regiments of Cavalry, in the Execution of which I shall need your Assistance.
Representations were made of the Conduct of the Persons who were or pretended to be entrusted with the Execution of the Impress Warrants which I had inclosed to you, very unfavorably to them. They are said to have transgressed extremely not only by exceeding the Tract of Country to which the warrants were restrained, but in the Kind of Horses on which they seised. This produced the resolutions of March 7th., the first of which is no doubt become unnecessary as I suppose the Departure of the Enemy from this State, and their present Tendency renders nugatory, warrants which were restrained to the neighbourhood and probable route of the Enemy. I should otherwise ask the favor of you to issue your Orders for the Discontinuance of Impresses under those warrants altogether. The second Resolution of the same Date obliges me to trouble you with ordering the several Persons who have been employed in these Impresses to make a report of their Proceedings therein which may be done by Way of Calendar under these Heads, to wit: 1st. The species of Horse impressed, that is, whether a Stone Horse, Gelding or brood mare. 2d A Description by the size, Age, and general Appearance, which Latter Circumstance I would only wish to have designated by such short Terms as those, ‘fine’; ‘Indifferent’ &c. &c. 3d. The Sum at which estimated. 4th. Whose Property. 5 In what County Impressed. 6th By whom impressed. 7th. To what Purposes applied. This I apprehend will answer most of the Purposes which the General Assembly had in view. Should there have been any other Circumstances in the Conduct of these Gentlemen which would become proper Subjects of Enquiry, they can only be gathered from those who would be interested in producing them. On view of such a report yourself also will be enabled to judge which particular Horses according to the same resolution, must be returned to their Owners.

Before it will be in our power to proceed in the Execution of the resolution of March 17th., I must give you the Trouble of procuring me Information what Number of Horses will be wanting to fill up the two regiments after withdrawing such of the impressed Horses as are by the resolution before mentioned to be returned. It would be the wish of the Executive to appropriate a certain Portion of the money for the Purchase of these and that this should be laid out by persons of your own appointment if it would be agreable to you. I am &c.,

T. J.

